Title: To Thomas Jefferson from Albert Gallatin, [12 April 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            
              [12 Apr. 1802]
            Ogden versus Tucker
            Since Mr Ogden applied for those documents, Mr Pearson, the federalist mentioned in his letter, met Tucker & with another man’s assistance, assaulted & beat him. He was indicted & the federal Judges of the County of Burlington have fined him one dollar—
            Mr Ogden has called several times for an answer and he must have one. Will you be good enough to look at the two drafts contained & say which is the best made? and will you also assist me in the wording of the answer? For doubtless it will be used—
            Your’s respectfully
            A. G.
            
              An early answer will oblige me much—
            
           